It gives me great pleasure to congratulate Mr. Mogens Lukketoft on his election to preside over the General Assembly at its seventieth session. His credentials are impeccable, and I am confident that he will steer the Assembly’s affairs to a successful conclusion, with all his objectives and aspirations fulfilled. I would like to assure him of my delegation’s support. I would also like to thank His Excellency Mr. Sam Kutesa of our sister country Uganda, the outgoing President of the General Assembly, for his untiring efforts during his presidency. His dedication to the work of the United Nations is commendable. And I reiterate Malawi’s support for the Secretary-General as he strives to realize the purposes of the Charter of the United Nations.
The theme of this year’s general debate, “The United Nations at 70 — a new commitment to action”, comes at a very opportune time, for it fittingly summarizes the core business of the United Nations at its inception, today and in the future — that is, the maintenance of international peace and security. The United Nations was created on the understanding that peace is not just the absence of war; it comes with the struggles, compromises, sacrifices and choices we make as nations and as individuals for the benefit of humanity. We cannot realize a complete sense of peace without justice, dignity and freedom. We can rejoice that in the 70 years of the work of the United Nations, we have collectively averted another world war. However, during
the same period, we have lived in fear and uncertainty, in a world tainted by the conflicts, poverty and violence that have endangered our very existence.
As we live in this imperfect world, the pursuit of peace should be our main goal if we are to shape a promising life for our future generations. I would therefore like to commend the Secretary-General for convening the High-level Independent Panel on Peace Operations, aimed at reviewing current United Nations operations and considering emerging future needs in the prevention and resolution of conflicts. The Panel’s report (A/70/95), submitted in June, has highlighted some important issues that I feel that we, as part of the global family, should consider and take seriously. I would like to mention just a few of those issues demanding our attention as members of the United Nations.
First, peace operations should be guided by a focus on political solutions, in which the emphasis should be on conflict prevention through political means, with a bias towards people-centred solutions as well as the protection of civilians. Secondly, there is a need for comprehensive peace and security partnerships that involve the Security Council, regional actors and national mechanisms. Thirdly, the world, through the United Nations, should find a way to compensate people who have suffered abuse. Fourthly, there is a need for greater political will on the part of all actors in peace missions.
Let me now touch on another important issue that has been on the agenda of the United Nations for quite some time, that is, reform of the Security Council. I have followed with keen interest the intergovernmental negotiations on how the Security Council can be reformed to make it more representative, democratic, effective, transparent and accountable to all. The Ezulwini Consensus and the Sirte Declaration are our guiding principles in that endeavour. Our quest for peace and security should be hinged on sustainable socioeconomic development for our people that has true meaning and reflects the lives of our people.
Despite varied progress among Member States, and developing countries in particular, the Millennium Development Goals (MDGs) have proved that unity of purpose is critical to transforming the world into a better place for our children and future generations. My Government is grateful to development partners that have worked to help Malawi achieve four of the
38/51 15-29431

29/09/2015 A/70/PV.16
eight MDGs: reducing child mortality, combating HIV/AIDS, malaria and other diseases, ensuring environmental sustainability and developing a global partnership for development. It is evident that as a country we are embarking on the implementation of the post-2015 development agenda with unfinished business. It is therefore imperative, as we move to implement the new global development agenda, to be mindful of the important role that global partnerships can play in effective development cooperation, thereby ensuring the successful implementation of development programmes in the developing countries.
We in Malawi are also glad to reiterate the fact that, as we look to the Sustainable Development Goals, we can draw international pride and inspiration from our collective achievements on MDG 6, which involves halting and reversing the HIV/AIDS epidemic. Under that goal, we aimed to put 15 million people on treatment globally, and today we can stand here and boldly declare that we have met that target. As we look to the sustainable development agenda, we must commit, as the international community, to putting an end to AIDS as a public health threat and finishing the business of HIV/AIDS by 2030.
My Government has already committed to doing so, and current evidence shows that Malawi is well on the way to achieving that goal. Together, we can end AIDS by 2030, but it will require conducting business “as unusual” and fast-tracking HIV responses, in line with the evidence of what works. But more importantly, it will require continued shared responsibility and global solidarity in financing HIV programmes and enhancing the capacity of developing countries such as Malawi to manufacture the drugs and make them more accessible to our people.
Having said that, let me also reiterate what I have always maintained — that all of the aforementioned wonderful programmes will be realized when we, as a global family, do not leave our youth and women behind. In Malawi and, I believe, in almost all developing countries, young people and women constitute the majority of the population. It is therefore only natural that they be adequately represented at all decision-making levels of society. The late President Mandela of South Africa once said, “As long as a nation refuses to acknowledge the equal role of more than half of itself, it is doomed to failure”. That is a fact and I could not agree with it more.
Let me commend President Xi Jinping of China, and the Secretary-General, through the Office of UN-Women, for organizing on the margins of this session the Global Leaders’ Meeting on Gender Equality and Women’s Empowerment: A Commitment to Action, under the theme “Planet 50-50 by 2030: step it up for gender equality”, to which a number of leaders, including Malawi’s, made national commitments.
My Government is committed to the “He For She” campaign to address gender inequality, end gender- based violence, promote women’s political participation and facilitate women’s economic empowerment. It has therefore been singled out as one of the core priority areas of our revised Malawi Growth and Development Strategy — the blueprint of Malawi’s development. Malawi also took advantage of the forum to host a side high-level event to share perspectives on demographic dividends and investing in youth, which we hope will successfully lead to improved coordination, commitment and support for youth empowerment and development for Africa.
We have expressed the desire for shared prosperity and well-being and unity and integration, for a continent where the full potential of women and youth are realized with freedom from fear, disease and want. As others taking the floor earlier have noted, two days ago we adopted the Sustainable Development Goals (SDGs). That was brilliant. However, allow me to highlight SDG 4, which speaks of education. As a champion of higher education in Africa, I wish to reiterate in no uncertain terms that all of the brilliant resolutions and decisions coming out of this great forum, and many similar ones across the world, will fall flat if countries ignore the task of educating the people, especially young people and, even more so, girl children.
In that vein, I am pleased to note that Sustainable Development Goal 4 is about “ensuring inclusive and equitable quality education and promoting lifelong learning”. However, it does not fully capture the centrality of higher education in achieving the wider Sustainable Development Goals and targets. Allow me to express gratitude to those partners that continue to stand with us to promote higher education in Africa. With improved and increased access to higher education, the world will strike a massive blow at poverty.
In fulfilling its national and international responsibility, my Government recognizes the cross- cutting role of respecting and protecting people’s
15-29431 39/51

A/70/PV.16 29/09/2015
human rights and the rule of law. My Government will continue to promote human rights, inter alia, by enhancing awareness of human rights, promoting equitable access to opportunity and strengthening legal protections.
The full enjoyment of people’s human rights cannot be achieved in a society full of fraud, corruption and theft of public resources. Those vices must be dealt with in order to protect people’s human rights and ensure the delivery of expected services from their Government. Our Government has therefore always been committed to fighting corruption, fraud and theft. It is against that background that we are pursuing and prosecuting suspects for the theft of public funds. May god bless the United Nations family.
